Citation Nr: 0502231	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-08 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status for the 
surviving spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  The veteran died in May 1996.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The Board 
remanded the claim in November 2000 for the purpose of 
obtaining qualifying information with respect to the 
appellant's health.  That information has been obtained and 
included in the claims folder, and the claim has been 
returned to the Board for appellant review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on the part of the 
appellant.  


REMAND

The appellant, the veteran's widow, has asked that she be 
awarded aid and attendance or housebound pension benefits.  
In reference to this claim, the Board finds that the VA's 
redefined duties to notify and assist a claimant, as set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA) 
have not been fulfilled regarding this issue.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this 
task, new informational letters have been sent to the 
regional offices informing them of what information must be 
included in a VCAA letter for aid and attendance and 
housebound benefits.  See VBA Fast Letter 04-17, August 12, 
2004.  

The claims folder does reveal that a VCAA-type letter was 
sent to the appellant in September 2003.  However, that 
letter does not address the appellant's claim with respect to 
aid and attendance or housebound benefits.  Instead, that 
letter addresses service connection.  In the absence of such 
prior notice, the Board finds that the claim must be returned 
to the RO so that a new VCAA letter may be issued.  This must 
occur so that the VA will satisfy its duty under the VCAA to 
notify and assist the appellant with regards to her claim.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issue on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations and how these 
apply to the appellant's aid and 
attendance claim and housebound claim; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate her claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell her to provide any evidence in her 
possession that pertains to her claim.  

Additionally, the RO must inform her of 
the five categories that will entitle her 
to aid and attendance.  The RO must also 
notify the appellant that in order to 
prevail on her claim involving being 
housebound, the appellant must show that 
she is substantially confined to her 
immediate premises.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
her accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



